The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
This action is in response to the papers filed December 27, 2021.  Currently, claims 1-5, 7-10, 12-15 are pending.  Claims 2-5, 8-10, 12-15 are withdrawn as drawn to non-elected subject matter.   Applicant elected a combination of genes which includes Acaca and Nampt (see paper filed December 27, 2021).  Claims 2-5, 8-10, 12-15 are not directed to the elected combination. .
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn because the claims require that the labeled probes comprise a chemiluminescent, radioactive, or fluorescent label.  
The 102 rejections over Affymetrix and NEB have been withdrawn because the claims require the probes are labeled with a chemiluminescent, radioactive, or fluorescent label.  

Priority
This application claims priority to divisional application 13/525,230 filed June 15, 2012 and provisional application 61/497,476, filed June 15, 2011.  

Drawings
The drawings are acceptable. 

Claim Interpretation
The claims are directed to a composition “including” two or more labeled probes wherein the “individual probes include”.  The use of “including” has been interpreted as open claim language, namely comprising.  

Improper Markush Grouping
Claims 1, 7 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members (see MPEP 706.03(y)(II)). See also In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  
A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980))(see MPEP 

The elected invention is directed to claim to two probes,   Applicant elected a combination of genes which includes Acaca and Nampt (see paper filed December 27, 2021).  
The recited alternative species in the group set forth here do not share a single structural similarity, as each different gene is itself located in a separate region of the genome and has its own structure.  The individual probes do not share a single structural similarity.  The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial structural feature since it is shared by all nucleic acid molecules. No other regions of homology are described.
The genes are disclosed as having in common that are related to detecting differentially gene expression associated with caloric restriction in a tissue and can be used in methods related to detecting different tissues, but it is not clear from their very nature as probes within various genes that all of them possess this property, as all genes have not been disclosed to possess this property. The nature of different genes is that they occur at unique structural positions within the genome that are not common with one another. 
Applicant may wish to limit their claims to the elected invention directed to probes to Acaca and Nampt (see paper filed December 27, 2021).  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The response traverses the rejection.  The response asserts the Members of the Markush group, the individual probes, have a structural similarity of the labels and a common use as a probe.  This argument has been considered however, these structural similarities is not a recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. For example, in the context of a claim covering a disposable diaper, a limitation "the fastener selected from the group consisting of a pressure sensitive adhesive and complementary release material, a complementary hook and loop structure, a snap, and a buckle" would likely be considered an art recognized class because a review of the prior art would establish that it was well known that each member could be substituted for each other with the 
MPEP 706.03(y)IIA provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes or probes to the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with differential gene expression associated with calorie restriction.

MPEP 706.03(y)IIB further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, 


The recited alternative species do not share a substantial common structure just because they are all made up of the same four nucleotides. The shared four nucleotides are not considered to be a substantial common structural feature to the group of genes being claimed because they are shared by ALL nucleic acids. Further, the fact that the genes comprise the same four nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common use of being associated with differential gene expression associated with calorie restriction.
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.

The claims are directed to a composition comprising labeled polynucleotides that specifically hybridize to the elected combination of genes which includes Acaca and Nampt.  The claim contains additional language that set for the intended use of the composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	The instant claims do not appear to require any particular structure or any particular length limitations for the polynucleotides.  The claims encompass fragments of genes which implies short sequences, such as 12mers or 24mers.  The oligonucleotides of NEB are fragments of the genes Acaca and Nampt.  The claim is Acaca and Nampt.  The claims do not provide any structural limitations for these fragments such as length limitations or primary structure of the probes.  Furthermore, the specification fails to provide any guidance as to the length limitations of the claims polynucleotides that would be required for any specificity.  Instead the specification teaches that the “exact size will depend on many factors.”  The structure of the prior art primers, 12 or 24 nucleotides in length and labeled are capable of performing the intended use and thus it meets the claim.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial

The claims encompass a large genus of possible nucleic acid oligonucleotide fragments with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.   
The NEB Catalog does not teach that the Random Primers kit includes a reporter group.  The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  
The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments.  
Response to Arguments
The response traverses the rejection.  The response asserts neither NEB Catalog nor Rothstein teach or suggest the claim language that “implies that the first 
The specification discusses “standard hybridization conditions” refers to salt and temperature conditions and are dependent on particular conditions including concentrations, nucleotide sequence length and concentration, mismatches, etc (see page 7, lines 20-25).  This discussion does not provide any support for a polynucleotides specifically hybridizes to a first gene if it does not hybridize to another gene.  Polynucleotides of length 6, 8, 10, 20, 25 nucleotides in length are capable of specifically hybridizing to genes.  Thus, the polynucleotides are smaller fragments of the gene.  The specification does not appear to provide any length requirement for the polynucleotides that specifically hybridize to a gene.  Therefore, the polynucleotides of NEB that are 12-mers and 24-mers would specifically hybridize to the genes.  The claims do not require the full cDNA, mRNA, or gene product as polynucleotides.  
The response argues there is no motivation to combine the disclosure of the NEB catalog with the disclosure of Rothstein.  The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments and specifically cites the method of Rothstein et al.   Thus, there is nearly express suggestion to combine the two references.  The single kit of NEB Catalog specifically suggests and cites the 
	While NEB Catalog or Rothstein may not teach the intended use of the instant claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the polynucleotides of NEB Catalog in view of Rothstein would be capable of performing the intended use.  
	Thus for the reasons above and those already of record, the rejection is maintained.  

Claim(s) 1, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Genes Nutr, Vol. 5, pages 237-250, December 18, 2009) in view of Joyce (Methods in Molecular Biology, Vol. 193, RT-PCR protocols, Chapter 6, pages 83-92, 2002).  
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kim teaches a composition including a polynucleotide that specifically hybridize to a first gene and a second probe that specifically hybridize to a second gene in Table 6.  Kim also teaches the probes are labeled with a fluorescent label.  In particular, Kim teaches polynucleotide sequences for Acaca and Acss2 (see Table 1).  The polynucleotide sequences are used in a real-time quantitative RT-PCR assay.  The RT-
The principles of nonspecific fluorescent dye SYBR methods is that when SYBR dyes bind to dsDNA, fluorescence increases.  Thus, the ds polynucleotides formed by Kim are labeled with SYBR Green.
Kim does not specifically teach labeling with a chemiluminescent label or a radioactive label.  
However, Joyce teaches a review of current methodologies for quantitative RT-PCR.  Joyce teaches PCR products may be detected using automated quantitative methods using enzyme-labeled probe, followed by colorimetric, chemiluminescent or fluorescent detection (see page 84, para 1).  Joyce teaches RT-PCR and chimiluminescence.  Joyce teaches the chemiluminescent substrates used in PCR detection allow a wider dynamic range of measurements compared to colorimetric or fluorimetric detection.  Joyce alto teaches the method is highly sensitive and lends itself easily to automation (page 90, para 4).  
Therefore, it would have been prima facie obvious at the time the invention was made to have modified the real-time quantitative RT-PCR primers and probes of Kim to include RT-PCR products for chemiluminescent detection as taught by Joyce.  Joyce specifically teaches the chemiluminescent substrates used in PCR detection allow a wider dynamic range of measurements compared to colorimetric or fluorimetric detection.  Joyce alto teaches the method is highly sensitive and lends itself easily to automation (page 90, para 4).  Therefore, it would have been prima facie obvious to have designed primers for RT-PCR with a chemiluminescent label.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 18, 2022